DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/018,392 is filed on 6/26/18 and claims benefit of provisional application 62/574,991 filed on 10/20/17.

Response to Amendment
This office action in response to the amendments submitted on 11/29/20, wherein claims 1-20 are pending and ready for examination, no new or canceled claims have been cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, 7-9 and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0248857 A1, Rutherford et al, hereinafter referenced as Rutherford.

As to independent claim 1, Rutherford teaches “A safety monitoring system, comprising: an electronic volume corrector (EVC) installed in at least one gas distribution component in a gas distribution station;” ([abstract], [0023-0025] and fig 1-6 “detection of methane gas ….a smart energy network endpoint node, a volume corrector, or an electronic data recorder for transmission of alarm conditions and detector data between the instrument and a remote gas utility company”, wherein the detection of gas within an energy network, based on sensors readings, reads on “gas distribution component in a gas distribution station”, and the alarming reads on the safety. Moreover, [0011-0017] wherein Rutherford addresses the federal safety and the notification of sensed gas leakage to be sent to end-user.)
“and a plurality of sensors located within said gas distribution station, wherein said plurality of sensors communicates wirelessly with said electronic volume corrector and said at least one gas distribution component through a mesh communications network;” (fig 1-5, [0033-0039] and [0049] “smart grid”, “smart energy network”, reads on “mesh”, see the wireless mesh communication has been illustrated. Moreover, fig 6 and [0054-0055] wherein the natural gas distribution system and volume corrector 200 is illustrated and disclosed. See claims 1-5.)
volume corrector which is part of the methane detector system includes one or more “pressure transducer, temperature probe, ADC,…… “A microcontroller or microprocessor 214 coordinates the collection and transmission of data and may perform volume correction calculations.” …. “microcontroller or microprocessor 214 is programmed to record methane levels, to transmit high-methane-level alarms to the gas utility company,” the paragraphs clearly indicated the collected data of the volume corrector to be analyzed by the microprocessor 214 integrated into volume corrector and associated with the functionality of the volume corrector, in order to provide an alarm when the methane level reaches an alarm condition/ level which reads on “validation”; i.e. the performance of validation takes place by the processor associated to/ integrated into the volume corrector. Moreover, [0049] “When a smart methane detector 30 in one of the smart energy networks 10 generates a high-methane-level alarm, the detector 30 transmits that alarn1 status to utility server 80”; As delineated above in [0054-0055] such step of alarm action is applied by the processor 214 associated with/ integrated into volume corrector device and its functionality as part of the detection system process; see fig 6 and [0032] “integrated into”. See claims 11 and 18 and [abstract]. Moreover, [0049-0050], [0055] and claim 18 wherein “alarm condition”, “methane level alarm” reads on “alarm limit”, also see [0039] “alarm condition” also reads on “alarm limit”, knowing that the alarm to be activated based on the condition (if within or beyond a defined level); “high methane level” [0049] and [0055], i.e. the level/condition is based on a defined threshold/ limit/ indicate gas concentration in ppm or percent of lower explosive limit, for example.”)

As to independent claim 18, Rutherford teaches “A safety monitoring method, comprising: installing an electronic volume corrector (EVC) in at least one gas distribution component in a gas distribution station;” ([abstract], [0023-0025] and fig 1-6 “detection of methane gas ….a smart energy network endpoint node, a volume corrector, or an electronic data recorder for transmission of alarm conditions and detector data between the instrument and a remote gas utility company”, wherein the detection of gas within an energy network, based on sensors readings, reads on “gas distribution component in a gas distribution station”, and the alarming reads on the safety. Moreover, [0011-0017] wherein Rutherford addresses the federal safety and the notification of sensed gas leakage to be sent to end-user.)
“and locating a plurality of sensors within said gas distribution station,” ([0019] “monitoring the atmosphere in remote locations in which carbon monoxide gas and natural gas levels may be present”, also see [0053] as based on the location of the detected event an alarm to be activated, also see claim 11.)
“wherein said plurality of sensors communicates wirelessly with said electronic volume corrector and said at least one gas distribution component through a mesh communications network;” (fig 1-5, [0033-0039] wherein the wireless mesh communication has been illustrated, also “smart grid” reads on “mesh”. Moreover, fig 6 and [0054-0055] wherein the natural gas distribution system and volume corrector 200 is illustrated and disclosed. See claims 1-5.)
volume corrector which is part of the methane detector system includes one or more “pressure transducer, temperature probe, ADC,…… “A microcontroller or microprocessor 214 coordinates the collection and transmission of data and may perform volume correction calculations.” …. “microcontroller or microprocessor 214 is programmed to record methane levels, to transmit high-methane-level alarms to the gas utility company,” the paragraphs clearly indicated the collected data of the volume corrector to be analyzed by the microprocessor 214 integrated into volume corrector and associated with the functionality of the volume corrector, in order to provide an alarm when the methane level reaches an alarm condition/ level which reads on “validation”; i.e. the performance of validation takes place by the processor associated to/ integrated into the volume corrector. Moreover, [0049] “When a smart methane detector 30 in one of the smart energy networks 10 generates a high-methane-level alarm, the detector 30 transmits that alarn1 status to utility server 80”; As delineated above in [0054-0055] such step of alarm action is applied by the processor 214 associated with/ integrated into volume corrector device and its functionality as part of the detection system process; see fig 6 and [0032] “integrated into”. See claims 11 and 18 and [abstract]. Moreover, [0049-0050], [0055] and claim 18 wherein “alarm condition”, “methane level alarm” reads on “alarm limit”, also see [0039] “alarm condition” also reads on “alarm limit”, knowing that the alarm to be activated based on the condition (if within or beyond a defined level); “high methane level” [0049] and [0055], i.e. the level/condition is based on a defined threshold/ limit/ indicate gas concentration in ppm or percent of lower explosive limit, for example.”)

As to claim 3, Rutherford teaches “wherein said mesh communications network comprises a bidirectional wireless communications network.” (See figs 1-6 and claims 1-5, the transceiver, i.e. transmitter and receiver reads on “bidirectional wireless communication”. fig 1-5, [0033-0039] “smart grid” reads on “mesh”, see the wireless mesh communication has been illustrated.)

As to claim 5, Rutherford teaches “said at least one gas distribution component further comprises industrial metering equipment.” ([0004-0005])

As to claim 7, Rutherford teaches “wherein said plurality of sensors collects data periodically.” ([abstract] “periodically testing”, also see [0025], [0041] “are periodically taken”.)

As to claim 8, Rutherford teaches “said plurality of sensors collects data in an on demand manner.” ([0033] “Advanced metering, which allows multiple measurement types…demand and tiers”, “Demand response and load control is a smart energy technique…”)

As to claim 9, Rutherford teaches “said plurality of sensors collects data according to a subscription and particular parameters established as a part of said a smart home of a subscriber” as the particular parameter of fig 2 is an example of a subscribed service.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of US 2014/0019384 A1, Hanley et al, hereinafter referenced as Hanley.

As to independent claim 13, Rutherford teaches “A safety monitoring system, comprising: an electronic volume corrector (EVC) installed in at least one gas distribution component in a gas distribution station;” ([abstract], [0023-0025] and fig 1-6 “detection of methane gas ….a smart energy network endpoint node, a volume corrector, or an electronic data recorder for transmission of alarm conditions and detector data between the instrument and a remote gas utility company”, wherein the detection of gas within an energy network, based on sensors readings, reads on “gas distribution component in a gas distribution station”, and the alarming reads on the safety. Moreover, [0011-0017] wherein Rutherford addresses the federal safety and the notification of sensed gas leakage to be sent to end-user.)

“wherein said plurality of sensors comprises at least a gas leak sensor, a pressure transducer, a temperature transducer, and said mesh communications network comprises a bidirectional wireless communications network;” (See figs 1-6 and claims 1-5 wherein the system of gas leakage detection is disclosed, gas leakage claim 1 “methane detector”, and wherein the transceiver, i.e. transmitter and receiver reads on “bidirectional wireless communication”. Moreover, wherein the method of gas leakage detection is disclosed which includes pressure and temperature detection i.e. reads on “pressure transducer and temperature transducer”. Moreover, [0033-0039] and [0049] wherein the mesh communication is illustrated, also “smart grid”, “smart energy network” reads on “mesh”, see the rejection of claim 1 above.)
Rutherford is silent in regards to and an intrusion sensor. 
Hanley teaches “and an intrusion sensor” [0013] “meter application intelligence (MAI) hardware and software can be removed from the meter and relocated to a head end of a utility service that is remote from the meter itself The MAI may provide various functionalities to the meter and to the utility service, such as event logging, tamper event sensing,” wherein temper event sensing reads on “intrusion sensor”. Also see [0027] and [0032] “a tamper sensor”, also see claim 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/ mount the application intelligence MIA or the tamper sensor to the metering system of Rutherford wherein such implementation would provide reliable and tampering free outcome and would detect possible fraud attempts and would implement corresponding actions against such attempts as necessary (Hanley [0013], [0032] and claim 4).
Rutherford as modified teaches “wherein said EVC performs validations with respect to sensed data collected by said plurality of sensors to ensure that said sensed data is within a warning limit and/or an alarm limit.” ([0054-0055] the volume corrector which is part of the methane detector system includes one or more “pressure transducer, temperature probe, ADC,…… “A microcontroller or microprocessor 214 coordinates the collection and transmission of data and may perform volume correction calculations.” …. “microcontroller or microprocessor 214 is programmed to record methane levels, to transmit high-methane-level alarms to the gas utility company,” the paragraphs clearly indicated the collected data of the volume corrector to be analyzed by the microprocessor 214 integrated into volume corrector and associated with the functionality of the volume corrector, in order to provide an alarm when the methane level reaches an alarm condition/ level which reads on “validation”; i.e. the performance of validation takes place by the processor associated to/ integrated into the volume corrector. Moreover, [0049] “When a smart methane detector 30 in one of the smart energy networks 10 generates a high-methane-level alarm, the detector 30 transmits that alarn1 status to utility server 80”; As delineated above in [0054-0055] such step of alarm action is applied by the processor 214 associated with/ integrated into volume corrector device and its functionality as part of the detection system process; see fig 6 and [0032] “integrated into”. See claims 11 and 18 and [abstract]. Moreover, [0049-0050], [0055] and claim 18 wherein “alarm condition”, “methane level alarm” reads on “alarm limit”, also see [0039] “alarm condition” also reads on “alarm limit”, knowing that the alarm to be activated based on the condition (if within or beyond a defined level); “high methane level” [0049] and [0055], i.e. the level/condition is based on a defined threshold/ limit/ condition. Also see [0043] “indicate gas concentration in ppm or percent of lower explosive limit, for example.”)

As to claims 2 and 19, Rutherford as modified by Hanley teaches “said plurality of sensors comprises at least a gas leak sensor, a pressure transducer, a temperature transducer, and an intrusion sensor.” (See figs 1-6 and claims 1-5 wherein the system of gas leakage detection is disclosed, gas leakage claim 1 “methane detector”. Moreover, fig 6 and [0054] wherein the method of gas leakage detection is disclosed which includes pressure and temperature detection i.e. reads on “pressure transducer and temperature transducer”. Hanley teaches intrusion sensor” [0013], [0027], [0032] and claim 4, see the detailed rejection of claim 13 above.)

Claims 4, 12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of US 2014/0068719 A1 Kiukkonen et al, hereinafter referenced as Kiukkonen.

As to claim 4, Rutherford teaches “said bidirectional wireless communications network comprises a wireless short range low energy communications network comprising a plurality of wireless short range low energy communications components arranged in a mesh architecture and wherein each sensor among said plurality of sensors comprises a wireless short range low energy enabled sensor configured to communicate with said wireless short range low energy communications network.” (figs 1-6 and [0033-0039] and [0049] “smart energy network” wherein the wireless mesh communication “smart grid” has been illustrated, and wherein the Bluetooth technology is implemented as in [0052], the Bluetooth of [0052] include wifi, bluetooth which reads on “wireless short range low energy”)
Rutherford teaches the Bluetooth, however, does not specifically mention Bluetooth Low energy.
Kuikkonen teaches bidirectional communication Bluetooth Low Energy BLE as part of the standard IEE protocols. ([0298], [0239] and [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the standard Bluetooth Low Energy technique to the teaching of Rutherford, knowing that the latter already uses the Bluetooth within its communication system, thus using a specific brand of such technique is within the obvious applicable variations would be expected and appreciated 

As to claim 12, Rutherford teaches “if a safety critical condition is identified, the EVC sends a wireless short range low energy communications message to a shut off valve associated with said gas distribution component to shut off said gas distribution component.” ([0049] “shut off”, wherein the wireless communication [0034-0039] and [0044-0052] is disclosed, wherein the wireless can be implemented using Bluetooth as in [0052], the Bluetooth of [0052] “wifi” and “Bluetooth” reads on “wireless short range low energy communications”.)
Rutherford teaches the Bluetooth, however, does not specifically mention Bluetooth Low energy.
Kuikkonen teaches bidirectional communication Bluetooth Low Energy BLE as part of the standard IEE protocols. ([0298], [0239] and [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the standard Bluetooth Low Energy technique to the teaching of Rutherford, knowing that the latter already uses the Bluetooth within its communication system, thus using a specific brand of such technique is within the obvious applicable variations would be expected and appreciated by one of ordinary skill in the art; not to mention that such technique is part of the standardized IEE protocols. (Kuikkonen [0298].)

As to claim 14, Rutherford as modified by Kuikkonen teaches “said bidirectional 
Rutherford teaches the Bluetooth, however, does not specifically mention Bluetooth Low energy.
Kuikkonen teaches bidirectional communication Bluetooth Low Energy BLE as part of the standard IEE protocols. ([0298], [0239] and [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the standard Bluetooth Low Energy technique to the teaching of Rutherford, knowing that the latter already uses the Bluetooth within its communication system, thus using a specific brand of such technique is within the obvious applicable variations would be expected and appreciated by one of ordinary skill in the art; not to mention that such technique is part of the standardized IEE protocols. (Kuikkonen [0298].)

As to claim 17, Rutherford as modified by Kiukkonen teaches “said plurality of sensors collects sensed data before and after pressure regulation.” (Please see the rejection of claim 10.)

As to claim 20, Rutherford as modified by Kiukkonen teaches “said mesh communications network comprises a bidirectional wireless communications network and wherein said bidirectional wireless communications network comprises a wireless short range low energy communications network comprises a plurality of wireless short range low energy communications components arranged in a mesh architecture and wherein each sensor among said plurality of sensors comprises a wireless short range low energy enabled sensor configured to communicate with said wireless short range low energy communications network.” (Please see the rejection of claim 3, 4 and 12.)

Claims 6 and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford as applied to claim1 above, and further in view of US US 2013/0226485 A1, PIETROWICZ et al, hereinafter referenced as PIETROWICZ.

As to claim 6, Rutherford teaches the limitations of claim 1.
Rutherford is silent in regards to intrusion sensor comprises a glass break sensor.
Pietrowicz teaches “said intrusion sensor comprises a glass break sensor.” ([0036] “glass breaking sensor”, also see claims 18 and 36, wherein such sensing utility service usage”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tampering protection security technique of Pietrowicz to be applied to the metering system or Rutherford, in order to provide secured and tamper free system and to actively protect any possible tampering attempts by unauthorized individuals attempting to compromise utility services (Pietrowicz [0011-0013], [0090].) 

As to claim 15, Rutherford teaches “said at least one gas distribution component further comprises industrial metering equipment,” ([0004-0005])
Rutherford is silent in regards to intrusion sensor comprises a glass break sensor.
Pietrowicz teaches “said intrusion sensor comprises a glass break sensor.” ([0036] “glass breaking sensor”, also see claim 18 and 36, wherein such sensing system is applied on metering system including gas metering as in fig 5, and claim 15 “utility service usage”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tampering protection mechanism of Pietrowicz to be applied to the metering system or Rutherford, in order to provide secured and tamper free system and to actively protect any possible tampering attempts by unauthorized individuals attempting to compromise utility services (Pietrowicz [0011-0013], [0090].) 
periodically testing”, also see [0025], [0041] “are periodically taken”.)

As to claim 16, Rutherford teaches “said plurality of sensors collects data in an on demand manner and wherein said plurality of sensors collects data according to a subscription and particular parameters established as a part of said subscription.” ([0033] “Advanced metering, which allows multiple measurement types…demand and tiers”, “Demand response and load control is a smart energy technique…”. Moreover, [0031] “a smart home of a subscriber” as the particular parameter of fig 2 is an example of a subscribed service.)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford.

As to claim 10, Rutherford teaches “wherein said plurality of sensors collects sensed data before and after pressure regulation.” ([0004] “The volume corrector accurately measures the pressure and temperature of the gas and corrects the volume flow estimation from the gas meter using ideal gas law calculations”, see claim 5, fig 6, [0032] and [0054]. Moreover, [0049-0055] wherein the alarm condition to be determined based on the accumulated data, and wherein such data to be corrected based on the volume/flow corrector and wherein the “before and after” of the sensed readings of fig 6, is applied within the periodic determination applied as in [abstract] “periodically testing”, are periodically taken”. One of ordinary skill in the art would contemplate that since the corrector corrects and validates the sensed value, and since the pressure is one of the sensed values, then it would be corrected (each reading relatively to previous readings and expected readings), then since this process of validation and sensing is applied periodically, then it would be expected at a certain period the determination is applied along with a relative correction level, yet the next period after this particular correction would apparently become at higher level of correction, knowing that the correction is always based on the historical data and predicted data, i.e. the further advanced periods are, more likely, at higher accuracy compared with previous periods, and so on, which reads on “before and after”. Moreover, this interpretation is applied in light of the specification [0040])

As to claim 11, Rutherford teaches “wherein if any range values and/or alarm conditions with respect to said warning limit and/or said alarm limit are out of a preferred range, said EVC transmits said related information wirelessly to a server for storage in a memory of said server and/or for processing by a processor associated with said server.” ([0049-0055], “high methane level alarm”, wherein the alarm to be issued when the gas level is higher than a defined level, i.e. a defined range, see [abstract] and [0039-0041] and claim 18, “alarm conditions”, “alarm verification”. Moreover, [0049] responding to the alarm by the proper action reads on “processing by a processor”, also see [0055] “Processor 214 is programmed to record methane levels, to transmit high-methane-level alarms to the gas utility company, and to control which gas cell--sample chamber 232 or calibration cell 236--is positioned in the measurement optical light path.”, see the rejection of claim 1 above.)

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/12/2021